Fourth Court of Appeals
                                San Antonio, Texas
                                     December 3, 2015

                                   No. 04-15-00238-CV

                                   Erasmo FIGUEROA,
                                        Appellant

                                             v.

                            VILLAS OF VISTA DEL NORTE,
                                      Appellee

                 From the County Court at Law No. 5, Bexar County, Texas
                             Trial Court No. 2015CV01973
                      Honorable David J. Rodriguez, Judge Presiding


                                      ORDER
      Before the Court is Appellant’s motion for extension of time to file an amended brief.
The motion is granted. Appellant’s amended brief is due on or before December 16, 2015.




                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court